EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 3, 4, and 5 have been amended as follows:
3.    (Amended) The component according to claim 1, wherein the sleeve and/or of the first damping body and the second damping body is/are embodied in the shape of a collared sleeve.
4.    (Amended) The component according to claim 1, wherein the at least one damping body is composed of three separate components, namely a cylindrical damping body sleeve, the first damping body, and the second damping body
5.    (Amended) The component according to claim 1, wherein one of the first damping body and the second damping body is composed of a collared sleeve-like damping body and the other of the first damping body and the second damping body is a damping body ring.

EXAMINER’S COMMENT
	The aforementioned Examiner’s amendments have been provided to resolve 112(b) issues which would have arisen as a result of the addition of first and second damping bodies to claim 1.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1, 3-6, 8, 10, and 11 are allowed for the reasons set forth on page 5 of the final rejection mailed March 11, 2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        May 19, 2021